
	

113 HR 2788 IH: Mortgage Forgiveness Tax Relief Act
U.S. House of Representatives
2013-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2788
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2013
			Mr. Heck of Nevada
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To prevent homeowners from being forced to
		  pay taxes on forgiven mortgage loan debt.
	
	
		1.Short titleThis Act may be cited as the
			 Mortgage Forgiveness Tax Relief
			 Act.
		2.Extension of
			 exclusion from gross income of discharge of qualified principal residence
			 indebtedness
			(a)In
			 generalSubparagraph (E) of section 108(a)(1) of the Internal
			 Revenue Code of 1986 is amended by striking January 1, 2014 and
			 inserting January 1, 2016.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 indebtedness discharged after December 31, 2013.
			
